 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT
 9                             EASTERN DISTRICT OF CALIFORNIA
10

11    UNITED STATES OF AMERICA,                     No. 2:14-cr-00142-TLN
12                     Plaintiff,
13           v.                                     ORDER
14    CAMERON LOVELL,
15                     Defendant.
16

17          This matter is before the Court on Defendant Cameron Lovell’s (“Defendant”) Motion for

18   Early Termination of Supervised Release. (ECF No. 49.) The Government filed an opposition.

19   (ECF No. 51.) For the reasons set forth below, the Court DENIES Defendant’s motion.

20   ///

21   ///

22   ///

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///
                                                   1
 1          I.      FACTUAL AND PROCEDURAL BACKGROUND
 2          On May 7, 2015, Defendant pleaded guilty to attempted possession of child pornography
 3   in violation of 18 U.S.C. § 2252(a)(4)(B). (ECF Nos. 35, 36.) On July 30, 2015, the Court
 4   sentenced Defendant to a 24-month term of imprisonment to be followed by a 120-month term of
 5   supervised release. (ECF Nos. 43, 45.) On January 25, 2021, Defendant filed the instant motion
 6   for early termination of supervised release. (ECF No. 49.)
 7          II.     STANDARD OF LAW
 8          “The correct legal standard for deciding a motion to terminate supervised release is set
 9   forth in 18 U.S.C. § 3583(e).” United States v. Emmett, 749 F.3d 817, 819 (9th Cir. 2014). “The
10   statute provides that, after considering a subset of the sentencing factors set forth in 18 U.S.C. §
11   3553(a), a court may terminate a term of supervised release ‘if it is satisfied that such action is
12   warranted by the conduct of the defendant released and the interest of justice.’” Id. (quoting 18
13   U.S.C. § 3583(e)(1)). The Defendant has the burden to demonstrate that early termination of
14   supervised release is justified. United States v. Weber, 451 F.3d 552, 559 n. 9 (9th Cir. 2006)).
15          III.    ANALYSIS
16          The sentencing guidelines range for Defendant’s term of supervised release is five years to
17   life. U.S.S.G. § 5D1.2(b)(2); see also 18 U.S.C. § 3583(k). The Court sentenced Defendant to a
18   120-month term of supervised release, and Defendant has served approximately 48 months of that
19   term. (ECF No. 49 at 1.) In his motion, Defendant argues he has been successful under
20   supervised release. (Id. at 1–2.) He emphasizes that since his release from prison, he completed
21   training programs and is now employed as a welder, he purchased his first home, and he
22   graduated from individual and group sex offender treatment. (Id. at 1, 5–7.) Defendant also
23   submits character reference letters from his brothers, sister-in-law, and psychotherapist. (ECF
24   Nos. 49-1, 49-2, 29-3.)
25          The Court commends Defendant on the positive steps he has taken since his release.
26   However, in light of the referenced subset of § 3553(a) factors, specifically including the nature
27   and circumstances of the offense and the need to provide rehabilitation resources to Defendant,
28   Defendant has not shown that early termination of supervised release is justified. Due to
                                                        2
 1   Defendant’s attempted involvement with child pornography, Defendant’s term and conditions of
 2   supervised release are well-supported. Although Defendant seems to argue his good behavior
 3   warrants early termination of supervised release, “compliance with release conditions, resumption
 4   of employment and engagement of family life are expected milestones rather than a change of
 5   circumstances rendering continued supervision no longer appropriate.” United States v. Bauer,
 6   No. 5:09-cr-00980 EJD, 2012 WL 1259251, at *2 (N.D .Cal. Apr. 13, 2012); accord United
 7   States v. Sine, No. CR-S-02-079 KJM, 2012 WL 1901298, at *2 (E.D. Cal. May 24, 2012)
 8   (“[M]odel prison conduct and full compliance with the terms of supervised release is what is
 9   expected of . . . [those] serving terms of supervised release and does not warrant early
10   termination.”) (internal quotation marks and citation omitted).
11          IV.     CONCLUSION
12          For the foregoing reasons, Defendant’s Motion for Early Termination of Supervised
13   Release is hereby DENIED. (ECF No. 49.)
14          IT IS SO ORDERED.
15   DATED: April 27, 2021
16

17

18                                                         Troy L. Nunley
19                                                         United States District Judge

20

21

22

23

24

25

26

27

28
                                                       3
